 
March 29, 2007


Via Electronic Mail (msalter@newcenturycap.com)
New Century Capital Partners
Attention: Mark J. Salter
1999 Ave. of the Stars, Suite 1100
Los Angeles, California 90067


Dear Mark:


G8Wave, Inc. (the “Company”) and New Century Capital Partners LLC (“NCCP”) are
parties to an engagement letter, dated February 7, 2007 (the
“Engagement Letter”), pursuant to which the Company has engaged NCCP to provide
certain investment banking services to the Company. Capitalized terms used, but
not specifically defined herein, shall have the respective meanings set forth in
the Engagement Letter.


Effective as of the date hereof, the parties hereby agree to amend the
Engagement Letter as set forth herein. Except as expressly amended herein, all
other terms and conditions of the Engagement Letter are hereby ratified,
affirmed, and in full force and effect.


1. Section 2(b) of the Engagement Letter is hereby deleted and replaced in its
entirety with the following:


“In the case of a Placement, a cash fee equal to six percent (6%) of the gross
proceeds of the securities sold to investors first introduced to the Company by
NCCP (the “Placement Fee”), and the Company shall deliver to NCCP warrants
(“Warrants”) to purchase that number of shares of the Common Stock of the
Company (the “Common Stock”) equal to five percent (5%) of the number of shares
of Common Stock into which the securities sold to investors first introduced to
the Company by NCCP shall be convertible as of the date of issuance (or if no
convertible securities are sold, then five percent (5%) of the number of shares
of Common Stock sold to investors first introduced to the Company by NCCP), as
of the date of issuance. The Placement Fee and Warrants are payable immediately
upon closing of the Placement. Such Warrants shall contain substantially similar
terms to those sold to investors in the Placement or, if no warrants are sold to
investors in the Placement, such Warrants shall have a five (5) year term, an
exercise price equal to the conversion price per share of the securities sold in
the Placement (or if no convertible securities are sold, then the price per
share of the Common Stock sold in the Placement), and cashless exercise
provisions. If the Placement is consummated by means of more than one closing,
NCCP shall be entitled to the Placement Fees and Warrants provided herein with
respect to each such closing.”


 


--------------------------------------------------------------------------------

New Century Capital Partners
March 29, 2007
Page 2


2. Section 4 of the Engagement Letter is hereby deleted and replaced in its
entirety with the following:


“NCCP's engagement hereunder will commence on the date hereof and will continue
until 12 months after the date hereof, unless extended by mutual written consent
or earlier terminated by either party upon 10 days’ prior written notice;
provided, however, that no such termination shall affect the confidentiality
obligations of the parties and the right of NCCP to receive the full Retainer
Fee, any other fees set forth in Section 2 that have accrued prior to such
termination and reimbursement for its out-of-pocket expenses incurred prior to
the expiration or termination of this Agreement as described above. In addition,
in the event that a Business Combination, IPO, or reverse-merger IPO is
consummated within twelve (12) months of the date of termination of this
engagement with any party or parties identified or introduced to the Company by
NCCP or with whom the Company had discussions or other contact concerning a
potential transaction during the term of this Agreement, NCCP shall be paid the
applicable fees set forth in Section 2 above. In the event that a Placement is
consummated within twelve (12) months of the date of termination of this
engagement with any party or parties first introduced to the Company by NCCP
during the term of this Agreement, NCCP shall be paid the applicable fees set
forth in Section 2 above.”


3. Section 6 of the Engagement Letter is hereby deleted and replaced in its
entirety with the following:


“The Company and NCCP each represent to the other that there is no other person
or entity that is entitled to a finder's fee or any type of brokerage commission
in connection with the transactions contemplated by this Agreement as a result
of any agreement or understanding with it. Notwithstanding the foregoing, the
Company shall have the right to engage one or more placement agents in
connection with a reverse-merger IPO or Placement.”
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------

New Century Capital Partners
March 29, 2007
Page 3

If this letter is in accordance with your understanding, please sign and return
a copy to me at your earliest convenience.
 
Very truly yours,



G8Wave, Inc.      By:  /s/ Habib Khoury   Habib Khoury, President     
Agreed, Approved and Accepted as of March 29, 2007: 
  New Century Capital Partners LLC     By: /s/ Mark Salter   Mark Salter,
Managing Director 

 

--------------------------------------------------------------------------------


 